Citation Nr: 1436864	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing legal entitlement to Department of Veterans Affairs (VA) death benefits.

2.  Entitlement to recognition of the appellant's daughter as the Veteran's surviving child for the purpose of establishing legal entitlement to VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  He died in September 1970.  The appellant is his former spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appellant testified at a travel board hearing before the undersigned in March 2014.  The transcript has been associated with the record.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1968.

2.  The Veteran, while still married to the appellant, died in September 1970. 

3.  The appellant remarried in August 1974.

4.  The appellant and the Veteran had a daughter, R. K., born in June 1968. 

5.  R.K. was 42 years old when the appellant applied for VA death benefits on her behalf.  

6.  The evidence of record does not show, nor is it alleged, that R.K. was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.  


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the Veteran's surviving spouse for VA purposes have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2013).

2.  The criteria for recognition of R.K. as the Veteran's surviving child for VA purposes have not been met.  38 U.S.C.A. §§ 101(4), (14) (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.



Recognition as Surviving Spouse

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to nonservice-connected death pension benefits.

When a veteran dies, his surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. 
§§ 1121, 1310, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §3.50(a).  Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  A "surviving spouse" is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.

The facts of this case are not in dispute.  A marriage certificate submitted by the appellant shows that the Veteran and the appellant were married in June 1968.  A certificate of death shows that the Veteran died in September 1970 and was married to the appellant at the time of death.  Thus, the appellant and the Veteran's marriage was terminated by the death of the Veteran.  A marriage certificate submitted by the appellant shows she married J.J. in August 1974.  Accordingly, because of the August 1974 remarriage, the appellant does not meet the definition of surviving spouse for the purpose of receiving VA death pension benefits.  See 38 C.F.R. 
§ 3.50(b).  Because the appellant was married at the time she filed a claim for benefits, and remains married, the exceptions under 38 C.F.R. § 3.55 are not applicable.  

Accordingly, the Board must find that the appellant lacks basic eligibility for VA death pension because she is not the surviving spouse of the Veteran for these purposes.  38 U.S.C.A. §§ 101, 103; 38 C.F.R. §§ 3.3, 3.50, 3.55.  The appeal in this matter must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Recognition as Surviving Child 

VA death benefits may also be payable to a child of a veteran.  38 U.S.C.A. 
§§ 101(14), 1313, 1542; 38 C.F.R. § 3.5.  To establish status as a surviving child of a Veteran, a child must be unmarried and must either be under the age of 18 and have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.

Again, the facts are not in dispute.  In July 2010, the appellant filed a claim for VA death benefits on behalf of R.K.  A birth certificate submitted by the appellant shows that R.K. was born in June 1968 and names the Veteran and the appellant as her parents.  Therefore, at the time the appellant applied for VA benefits, R.K. was 42 years old and exceeded the maximum allowable age for recognition as a child of a Veteran, if unmarried and pursuing a course of instruction.

The only alternate way of establishing child of a Veteran status for VA benefits purposes under governing law is by establishing status as a "helpless child," i.e., a person shown to be incapable of self-support prior to the age of 18.  It is neither shown, nor alleged, that, prior to turning 18 years old in June 1986, R.K. was permanently incapable of self-support. 

Accordingly, the Board must find that R.K. lacks basic eligibility for VA death pension because she is not the surviving child of the Veteran for these purposes.  38 U.S.C.A. §§ 101(4), (14); 38 C.F.R. §§ 3.3, 3.57, 3.356.  The appeal in this matter must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits is denied.

Entitlement to recognition of R.K. as the Veteran's surviving child for the purpose of VA death benefits is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


